Case 7:17-cv-04094-KMK Document 20 Filed 05/16/19 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the

Southern District of New York

 

 

To:

Date:

JOSEPH H. MASRI )
Plaintiff )
v. ) Case No.  17-CV-4094 (KMK)
ERIC OLE THORSEN ET AL., )
Defendant )
APPEARANCE OF COUNSEL

The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
ESTHER R. MASRI fos

Al (
v Aitorney’s signature

_ A fa.
05/15/2019 Hild sid . Yea,

RICHARD M. MAHON, IL- RM-9260
Printed name and bar number
Catania, Mahon, Milligram & Rider, PLLC
One Corwin Court
PO Box 1479
Newburgh, NY 12550
Address

rmahon@cmmrlegal.com
E-mail address

(845) 565-1100

Telephone number

(845) 565-1999
FAX number
